DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive signal outputter, received signal generator, and extractor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations drive signal outputter and extractor invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims, 1-8, are indefinite indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear what the drive signal outputter is and how it outputs a drive signal.  It is also unclear what if any elements in the specification correspond to the drive signal outputter.
	Claim 1 is indefinite because it is unclear what the received signal generator is and how it generates a received signal.  It is also unclear what if any elements in the specification correspond to the received signal generator.

	Claims 1 and 2 are indefinite because it is unclear how arithmetic or addition alone are used to extract a signal.  It is unclear what arithmetic is implied by the claims.  Further, the specification appears to disclose that extraction is performed by filtering.  It is unclear how filtering is arithmetic or addition.  Alternatively, it is unclear how adding or arithmetic alone can extract a signal, and the claims as written are indefinite as incomplete because a filtering step appears essential.
	Claim 1 is indefinite because the grammatical structure of the extractor element is confusing.  It is unclear what “which to be used in imaging” means in the context of the claim.
	Claim 1 is indefinite because it is unclear if last element, the frequency spectrum element, is a result, functional limitation, or a requirement of the hardware processor or signal outputter.  Said another way, it is unclear what structures, if any, create the frequency spectrum claimed.
	Claim 4 is indefinite because the grammatical structure of the claim makes it confusing.  It is unclear what is meant by “at a frequency same as the center frequency”.  It is unclear if the language is merely redundant or if the language implies additional limitations beyond the center frequency of the probe.
	Claim 8 is indefinite because “the imaging received signal component” lacks antecedent basis.  It is unclear if “the imaging received signal component” is a new element or the same as the “the received signal component” of claim 1.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the means plus function limitations of a drive signal outputter and extractor.  As noted above, the specification fails to define the structural elements of the means plus function elements as required by Sections 112 (a) and (f).  Consequently, Applicant has failed to comply with the requirements of Section 112 (a) and (f).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 2, and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2008/0249417 A1 to Averkiou et al. in view of U.S. PG Pub. No. 2003/0060712 A1 to Kawagishi et al.
Regarding claim 1, Averkiou discloses an ultrasound diagnostic apparatus, comprising: an ultrasound probe which outputs transmission ultrasound corresponding to a drive signal, which receives reflected ultrasound from the subject and which outputs a received signal according to the reflected ultrasound (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23); a drive signal outputter which outputs the drive signal to the ultrasound probe (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23);  a hardware processor which controls the drive signal outputter to output a first drive signal having a first drive waveform and a second drive signal having a second drive waveform that is different from the first drive waveform (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23); a received signal generator (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23); and wherein frequency spectrums of the first drive signal and the second drive signal have a first intensity peak on a low frequency side of a center frequency of the transmission frequency, a second intensity peak on a high frequency side of the center frequency and a third intensity peak at a frequency between a frequency corresponding to the first intensity peak and a frequency corresponding to the second intensity peak, in a frequency band included in a transmission frequency band at -20dDb of the ultrasound probe (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23).
Averkiou does not disclose the specifics of the combined signal and the extractor.

It would have been obvious to one of skill in the art to have combined the teachings of Averkiou and Kawagishi because doing would have predictably and beneficially increased bandwidth.
It appears Averkiou discloses -20Db; however, in the alternative it would have been a matter of design to optimize the relative frequency powers of the device relative to the ultrasound probe because doing so would adjust the power and signal strength to the imaging parameters required by the procedure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the relative decibel levels, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Kawagishi discloses a similar ultrasound device, wherein the extractor extracts the imaging received signal component by adding the first received signal and the second received signal (see para 117-121).

Regarding claim 6, Averkiou discloses a device, wherein the second drive signal has polarity which is the inverse of polarity of the first drive signal (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23).
Regarding claim 7, Averkiou discloses a device, wherein each of the first drive signal and the second drive signal is a pulse signal (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23).
Regarding claim 8, Averkiou discloses a device, wherein the imaging received signal component is a harmonic component (see Fig. 1 and 5-7, abstract, and para 13-15 and 19-23).
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Averkiou and Kawagishi as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2012/0310091 A1 to Ohnuma et al.
Regarding claim 3, Averkiou discloses an ultrasound device, wherein the transmission ultrasound which is output based on the first drive signal and the transmission ultrasound which is output based on the second drive signal are output on a same scanning line (see para 14, noting that a single scanline, Line1, is used for both signal).
Averkiou does not disclose if there is or is not a time interval therebetween.
However, Ohnuma discloses a similar ultrasound device, wherein multiple pulses on the same scan line are separated by a time interval (see Fig. 7 and para 55-58, noting t1).

Regarding claim 4, Ohnuma discloses a similar ultrasound device, wherein at least one of the first intensity peak, the second intensity peak and the third intensity peak is greater than an intensity of a frequency component at a frequency same as the center frequency in the transmission frequency band at -20dB of the ultrasound probe (see Fig. 12 and para 97).
It would have been obvious to one of skill in the art to have combined the teachings of Averkiou and Ohnuma because doing so would result in “a higher-quality ultrasound diagnostic image”.
Regarding claim 5, Ohnuma discloses a similar ultrasound device, wherein a fractional bandwidth at -20dB is 110% or greater in the ultrasound probe (see para 43).
It would have been obvious to one of skill in the art to have optimized the fractional bandwidth as taught in Ohnuma because doing would result in high imaging performance by ensuring that echoes at relevant frequencies can be distinguished from noise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793